Cite as 2013 Ark. App. 508

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-256

                                                  Opinion Delivered   SEPTEMBER 18, 2013
JEREMIAH CALAHAN
                               APPELLANT          APPEAL FROM THE MONROE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. JV-10-5]

                                                  HONORABLE ANN HUDSON,
ARKANSAS DEPARTMENT OF                            JUDGE
HUMAN SERVICES and MINOR
CHILD                                             AFFIRMED; MOTION TO BE
                     APPELLEES                    RELIEVED GRANTED



                              DAVID M. GLOVER, Judge

       The parental rights of Jeremiah Calahan to his daughter, L.J.C., born February 16,

2010, were terminated by an order entered December 26, 2012.1 Pursuant to Linker-Flores

v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Rule

6-9(i) of the Rules of the Arkansas Supreme Court and Court of Appeals, Calahan’s

attorney has filed a no-merit brief asserting that there are no issues that would support a

meritorious appeal and a motion requesting to be relieved as counsel. The clerk of this

court provided Calahan with copies of his counsel’s motion and brief and notified him of




       1
        Julie Calahan’s parental rights were also terminated in this order, but she is not a
party to this appeal.
                                 Cite as 2013 Ark. App. 508

his right to file pro se points of appeal. Calahan has filed points, but DHS has not filed a

responsive brief.

       This case began in February 2010 when DHS filed a petition for emergency

custody of L.J.C. on two bases: that L.J.C.’s sister, L.C., died at eleven months of age in

Virginia as a result of subdural hematomas from being shaken; and that Calahan’s stepson,

L.D., was placed in foster care in Virginia due to multiple injuries he sustained while in

the Calahans’ care, including healed burn marks, broken bones, bruises, and blunt-force

trauma to the abdomen that resulted in a perforated intestine requiring emergency surgery.

The Calahans maintained that L.D.’s injuries were self-inflicted; by contrast, L.D. had not

sustained any unusual injuries after being removed from the Calahan home. The trial

court granted DHS’s request for emergency custody. An adjudication hearing was held in

April 2010, at which time L.J.C. was adjudicated dependent/neglected based on the death

of L.C. and the severe injuries sustained by L.D. A permanency-planning hearing was

held in February 2011; Calahan was not present. The trial court found that L.J.C. had

been subjected to aggravated circumstances and that there was little likelihood of

reunification; the goal of the case was changed from reunification to termination. A

petition for termination of parental rights was filed in April 2011, and a hearing was held

in September 2012 on that petition. After the hearing, the trial court found that it was in

the best interest of L.J.C. for Calahan’s parental rights to be terminated and that DHS had

proven grounds for terminating Jeremiah’s parental rights under Ark. Code Ann. §§ 9-27-

341(b)(3)(B)(i)(a) (the child has been adjudicated dependent/neglected and has continued



                                             2
                                  Cite as 2013 Ark. App. 508

out of the parent’s custody for twelve months and the conditions causing removal

have not been remedied by the parent despite a meaningful effort by the department

to rehabilitate); (b)(3)(B)(vi)(a) (the court has found the juvenile or a sibling

dependent/neglected as a result of neglect or abuse that could endanger the life of the

child, any of which was perpetrated by the juvenile’s parent or step-parent);

(b)(3)(B)(ix)(a)(2) (the parent is found by a court of competent jurisdiction, including the

juvenile division of circuit court, to have committed a felony battery that results in serious

bodily injury to any juvenile); (b)(3)(B)(vii) (other factors arose subsequent to the filing of

the original petition for dependency/neglect that demonstrated that the return of the

juvenile to the custody of the parent was contrary to the juvenile’s health, safety, or

welfare); and (b)(3)(B)(ix)(a)(3) (the parent is found by a court of competent jurisdiction to

have subjected any juvenile to aggravated circumstances).

       At the termination hearing, Lisa Wall, a child protective-services investigator with

the City of Virginia Beach Department of Human Services, testified that she had been

involved with three investigations of Calahan, that she had interviewed him in April and

May 2009 regarding the blunt-force abdominal injuries sustained by L.D., and that

Calahan had maintained that L.D.’s injuries were self-inflicted. Wall said that she made

findings against Calahan for internal injuries, physical abuse, physical neglect, and

inadequate supervision based on L.D.’s injuries; she further stated that since L.D. had been

placed in foster care, he had not sustained any significant injuries. She testified that while

the investigation on L.D. was still open and active, she received another referral in May



                                              3
                                    Cite as 2013 Ark. App. 508

2009 on the Calahans’ daughter L.C., which resulted in Wall petitioning for an emergency

removal order for L.D. and an emergency protection order for L.C., both of which were

granted. Wall stated that, to her knowledge, her findings were not appealed and that

L.D. was still in protective custody.        However, L.C. had sustained severe subdural

hemorrhaging and a skull fracture, and as a result of those injuries, she died in May 2009.

When interviewed, Calahan stated that he did not know how L.C. could have been

injured, and he denied that either he or his wife hurt L.C. In 2011, Virginia DHS filed

charges against Julie Calahan in the death of L.C., and she later pleaded guilty to the

murder of L.C. Wall testified that Jeremiah Calahan was not charged in L.C.’s death, and

she admitted that there was no physical evidence to link him to L.D.’s injuries.

       Annette Scott, an employee of Arkansas DHS’s Children and Family Services,

testified that neither of the Calahans completed in-home counseling; that they were both

noncompliant with the case plan; that the grandparents did not complete the paperwork

for relative placement; and that no other relative inquired about relative placement. She

stated that L.J.C. was adoptable.

       Jeremiah Calahan testified that he was still married to Julie. When asked about

L.D.’s injuries, Calahan continued to assert that L.D.’s injuries were self-inflicted. He

stated that after L.D. was removed from their home, he and Julie made arrangements with

Child Protective Services in Virginia for L.C. to remain in the home by having his

brother, Stephen, move into the house with them. It was after Stephen moved in that

L.C. suffered her fatal injuries.



                                                4
                                 Cite as 2013 Ark. App. 508

       Nicole Hampton, L.J.C.’s foster mother, testified that she would like to adopt

L.J.C. if parental rights were terminated.

       In Myers v. Arkansas Department of Human Services, 2011 Ark. 182, at 15–16, 380

S.W.3d 906, 915, our supreme court set forth the standard of review in appeals

concerning the termination of parental rights:

               Our standard of review in cases involving the termination of parental rights
       is well established. Arkansas Code Annotated section 9-27-341(b)(3) (Repl. 2009)
       requires an order terminating parental rights to be based upon clear and convincing
       evidence. Clear and convincing evidence is that degree of proof that will produce
       in the fact-finder a firm conviction as to the allegation sought to be established.
       Camarillo-Cox v. Ark. Dep’t of Human Servs., 360 Ark. 340, 201 S.W.3d 391 (2005).
       When the burden of proving a disputed fact is by clear and convincing evidence,
       the question that must be answered on appeal is whether the trial court’s finding
       that the disputed fact was proven by clear and convincing evidence was clearly
       erroneous. Id. A finding is clearly erroneous when, although there is evidence to
       support it, the reviewing court on the entire evidence is left with a definite and
       firm conviction that a mistake has been made. Id. Such cases are reviewed de novo
       on appeal. Wade v. Ark. Dep’t of Human Servs., 337 Ark. 353, 990 S.W.2d 509
       (1999). However, we do give a high degree of deference to the trial court, as it is
       in a far superior position to observe the parties before it and judge the credibility of
       the witnesses. Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286
       (2001).

               In order to terminate parental rights, a trial court must find by clear and
       convincing evidence that termination is in the best interest of the juvenile, taking
       into consideration (1) the likelihood that the juvenile will be adopted if the
       termination petition is granted; and (2) the potential harm, specifically addressing
       the effect on the health and safety of the child, caused by returning the child to the
       custody of the parent. Ark. Code Ann. § 9-27-341(b)(3)(A)(i) & (ii) (Repl. 2009).
       Additionally, the trial court must find by clear and convincing evidence that one
       or more statutory grounds for termination exists. Ark. Code Ann. § 9-27-
       341(b)(3)(B).

       Here, L.J.C.’s siblings had suffered severe abuse—even fatal in L.C.’s case—while

in the care of Jeremiah and Julie Calahan. In the adjudication order, the trial court found



                                              5
                                 Cite as 2013 Ark. App. 508

by clear and convincing evidence that either Julie or Jeremiah had caused the death of

L.C. and that Jeremiah had caused severe physical injury to L.D. While the Calahans did

appeal the adjudication order, Calahan v. Arkansas Dep’t of Human Servs., 2011 Ark. App.

165, they did not challenge the sufficiency of the evidence of the finding of

dependency/neglect made at the adjudication hearing. It is clearly not in L.J.C.’s best

interest to be returned to Calahan’s custody. Calahan’s stepson had been severely injured

while in Calahan’s custody, and Calahan’s daughter had suffered fatal injuries. Given such

evidence, the trial court is not required to return L.J.C. to the Calahans’ custody to see if

she will also be injured. Furthermore, L.J.C. was clearly adoptable, as her foster mother

testified that she would like to adopt her if parental rights were terminated. With respect

to the grounds for termination, only one ground is required to be proven for termination.

Myers, supra. Here, the trial court found that L.J.C.’s life could be endangered based on

the fact that L.D. had suffered severe physical injury at Calahan’s hands, which satisfies one

of the grounds to be proven for termination.

                                       Adverse Rulings

       There were several rulings during the course of the termination hearing adverse to

Calahan. First, during Lisa Wall’s testimony, she began to testify as to what a physician

had told her caused L.D.’s injuries; Calahan’s attorney objected on the basis that it was

hearsay and that Calahan could not confront the doctor with regard to his opinions

because the doctor was not being called as a witness. The trial court overruled the




                                               6
                                  Cite as 2013 Ark. App. 508

objections; however, Wall did not testify to anything the doctor told her. Therefore, this

adverse ruling provides no basis for reversal.

       The next adverse ruling occurred when Wall was testifying about the injuries L.D.

suffered that caused his removal from the Calahans’ home and whether L.D. had suffered

any further injuries after being removed from the home. Calahan’s attorney objected on

the basis that that information was not relevant to the termination hearing. The trial court

overruled the objection. A circuit court’s evidentiary rulings are reviewed for an abuse of

discretion. Cotton v. Arkansas Dep’t of Human Servs., 2012 Ark. App. 455, ___ S.W.3d

___. “Relevant evidence” is defined as “evidence having any tendency to make the

existence of any fact than is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” Ark. R. Evid. 401.

Here, the question was relevant. It was necessary to determine if L.J.C. would be safe if

she remained in the Calahan home. Jeremiah Calahan had told authorities that L.D. had

injured himself; therefore, it was relevant to know whether L.D. had injured himself after

he was removed from the home, or if Jeremiah Calahan’s explanation for the injuries was

likely untruthful.

       During Calahan’s testimony, counsel for DHS showed him the report from the

psychological examination performed on him and asked him to read from it. Calahan’s

counsel objected on the basis that his client could not identify the report, and the

document had to be authenticated in order to be introduced or read into the record. The

trial court ruled that DHS could proceed regarding the diagnosis because Calahan recalled



                                                 7
                                 Cite as 2013 Ark. App. 508

the evaluation, but ruled that DHS could not ask Calahan what the psychological

evaluator actually said. Calahan testified that the evaluation stated that he was diagnosed

with narcissism; however, no other line of questioning on this issue was pursued. This

adverse ruling does not create a meritorious issue.

       Next, DHS counsel asked Calahan if he was aware that L.D. had indicated that

Calahan was the person who punched him in the stomach. Calahan’s counsel objected on

the basis of hearsay, and the trial court ruled that the question had been asked and

answered earlier. Calahan then responded that L.D. would sit and hit himself, and “other

people also seen that.” DHS objected on the basis of hearsay, which the trial court

sustained. Calahan then testified that L.D. was caught at the hospital hitting himself and

that the hospital employees saw L.D. hit himself. DHS moved to strike that testimony,

which the trial court granted. As Calahan’s counsel points out, it is unclear from the

testimony whether other people told Calahan that they had seen L.D. hitting himself, or if

other people were present when Calahan saw L.D. hitting himself and saw it as well.

Even if the statement was not hearsay and should have been allowed into evidence instead

of being stricken, there was no prejudice. In the adjudication order, the trial court found

that Calahan had caused L.D.’s injuries, a finding that was not appealed. Therefore, these

adverse rulings do not present any meritorious issues for reversal.

       Next, Calahan testified that he was not sure how long it was between L.D. being

injured and when L.C. was taken to the hospital. As he continued to testify about L.C.,

his counsel objected to any further testimony about L.C. because DHS had previously



                                              8
                                  Cite as 2013 Ark. App. 508

entered testimony that Calahan’s wife, Julie, had pleaded guilty to causing L.C.’s death,

that no charges regarding L.C.’s death were brought against Calahan, and that Calahan had

nothing to do with L.C.’s death. DHS counsel responded that he was only trying to show

Calahan’s response after learning that L.C. was injured. The trial court allowed the line of

questioning. Calahan testified as to the information he received about L.C.’s injuries.

Nothing in this testimony was harmful to Calahan and in fact showed his concern about

what happened to L.C.

       The last adverse ruling occurred when Calahan testified that L.D. had been

diagnosed with oppositional defiant disorder (ODD) and was bipolar. DHS objected to

Calahan giving diagnoses, and the trial court sustained the objection. Calahan’s counsel

then rephrased the question, asking what medications L.D. was taking, and Calahan was

allowed to testify that the medications were for ODD and bipolar disorder. Therefore,

L.D.’s diagnoses were ultimately entered into evidence.

                                    Calahan’s Pro Se Points

       Calahan’s statement of points is an argument that his attorney was ineffective

because she believed that he was guilty and did not try to defend him at the hearing.

However, this objection was not made to the trial court, and therefore it cannot be

addressed now on appeal. Arkansas appellate courts will not consider a claim of ineffective

assistance of counsel as a point on appeal unless it was first raised in the trial court. Weaver

v. Arkansas Dep’t of Human Servs., 2011 Ark. App. 680.




                                               9
                                  Cite as 2013 Ark. App. 508

       After carefully examining the record and the brief presented to us, we hold that

counsel has complied with the requirements established by the Arkansas Supreme Court

for no-merit appeals in termination cases and conclude that the appeal is wholly without

merit. Accordingly, counsel’s motion to withdraw is granted and the order terminating

Calahan’s parental rights is affirmed.

       Affirmed; motion to be relieved granted.

       WOOD and BROWN, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                             10